DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s submission on 4/28/21 including amendments to claim 1.  Claims 1-5 are rejected where the previous rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims disclose that the user hold layout information which correspond to the machines.  The specification discloses a holding unit but does not disclose that the user holds layout information which correspond to the machines.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0123820 A1 (Nishi), U.S. Patent No. 8,413,889 B1 (Devarasetty) and U.S. Publication No. 2013/0173031 A1 (Liang).
	Referring to claim 1, Nishi discloses an information processing device configured to display information on a machine in a plant where a plurality of users and the machines individually having a plurality of modes are present (page 3, paragraph 64 and page 5, paragraph 84).  Nishi discloses a device which displays information on a machine associated with a worker with the machine having a plurality of modes of communicating with or without the robot.  Nishi discloses a processor configured to generate a plurality layout information (page 5, paragraph 84).  The machine screen generation part generates a layout for a custom screen.  Nishi discloses each of the plurality of layout information including a combination of screen division pattern information indicating a division of a display area into a plurality of partial areas (Figure 4, page 5, paragraphs 87-89).  Figure 4 discloses plurality of layout information with screen divisions that divides display areas into a plurality of partial areas (reference number 51, “Global Navigation of Icons”, “Text Sub Menu”).  Nishi discloses screen parts arrangement information indicating a display of machining information within the plurality of partial areas (Figure 4, page 5, paragraphs 87-89).  These display areas contain information about the machine and the robot.  Nishi discloses acquiring information in association with the user, machine and the modes (page 5, paragraphs 84, 88, 89, page 4, paragraphs 81-83, page 2, paragraphs 17, 18).  Each of the machines is associated with a worker user.  The mode represents work contents for the user of the machine (Figure 2, page 4, paragraph 81).  A distinct mode is determined based on the CNC and the robot controller communicating and determines the machine attributes which are provided to the user of the machine 5 (page 4, paragraph 83).  Nishi discloses storing each of the plurality of layout information, such that the layout information is created for the user, the user holds layout information which correspond to the machine and the machine holds layout information which correspond to the modes (Figure 2, reference number 5, 11, 12, page 4, paragraph 83, page 5, paragraph 84).  The machine 5 held by the worker user stores machine value storage part information which includes layout information corresponding to the machine, the robot.  The machine attribute value storage part determines information that is accessed based on the robot mode and if the machine is CNC is currently communicating with the robot.  The machine attribute value storage part holds layout information associated with the machine and the robot modes which is acquired.  Nishi does not disclose a plurality of machines and users.  Devarasetty discloses a plurality of machines with a plurality of users (column 9, lines 63-67, column 8, lines 61-67).  These plurality of users would each generate a layout information for their machine 5 of Nishi.  It would have been obvious to one of ordinary skill in the art to learn from Devarasetty a plurality of machines and users.  Nishi suggests the use of a plurality of machines and users in a plant environment (page 1, paragraph 4).  In view of this teaching, it would be obvious for Nishi to learn from Devarasetty that the information processing device configures a plurality of machines which are associated with a plurality of users in a plant.  
	Nishi and Devarasetty do not disclose when a user of the plurality of users requests to control a machine of the plurality of machines in a mode of the plurality of modes determine an identity of the user, an identity of the machine, and an identity of the mode.  Liang discloses that when a user of the plurality of users requests to control a machine in a mode of the plurality of modes, determine an identity of the user, an identity of the machine and an identity of the mode (page 2, claims 1, 2 and 4).  Liang discloses a system which stores information about a plurality of users, modes and different virtual menus associated with the users.  Based on a request to log in, thereby requesting to control the CNC machine, an identity of the user is used to determine the identity of the CNC machine, a mode which generates an appropriate menu.  Liang discloses determine a layout information of the plurality of layout information that corresponds to a combination of the user, the machine and the mode, and display the layout information to the user (page 2, claims 1, 2 and 4).  A visual menu is determined based on the user identity, machine identity and mode type.  The visual menu representing the layout information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Liang when a user of the plurality of users requests to control a machine of the plurality of machines in a mode of the plurality of modes determine an identity of the user, an identity of the machine, and an identity of the mode.  Nishi discloses determining operator interactions with a CNC machine and customizing the layout of the user interface.  This interaction is provided to the operator and Nishi would benefit from a display that provides sufficient information for the worker to understand how to operate the machine and access to appropriate functions (page 1, paragraph 9).  This provides motivation for Nishi to learn from Liang to provide customized user interface to the user.  One of ordinary skill in the art would be motivated to learn from Liang when a user of the plurality of users requests to control a machine of the plurality of machines in a mode of the plurality of modes determine an identity of the user, an identity of the machine, and an identity of the mode.
	Referring to claim 2, Nishi discloses that the processor is configured to acquire the layout information corresponding to the users operating the machines and the modes of the machines and display the custom screen based on the layout information (page 5, paragraph 84).  The GUI screen takes the layout information from the machine attribute value storage part and displays a custom layout based on the robot modes.  The combination of Nishi and Devarasetty discloses that layout information for a customized screen are configured corresponding to the user operating the machine (Devarasetty, column 16, lines 15-20).
	Referring to claim 3, Nishi and Devarasetty disclose that the processor is configured to limit screen parts registerable on the custom screen based on the authority levels of the users (Devarasetty, column 16, lines 15-30, Figure 9, column 15, lines 33-37).  Devarasetty discloses that a module controls the screen elements displayed on the custom screen based on the identity of the authorized user and their level as a customer and the campaign that is chosen to be displayed to them during different visits.
	Referring to claim 4, Nishi and Devarasetty disclose that the processor is configured to limit screen parts displayable on the custom screen based on the authority levels of the users (Devarasetty, column 15, lines 37-42, column 16, lines 15-30, Figure 9).  Devarasetty discloses limiting the campaign and the elements displayed based on the customer user level.
	Referring to claim 5, Nishi and Devarasetty disclose that the processor is configured to hold the layout information on the plurality of machines so as to enable access from another information processing device (Nishi, page 4, paragraph 83, page 5, paragraph 86, Devarasetty, column 9, lines 63-67, column 8, lines 61-67).  The machine attribute value storage part holds layout information that enables access from the robot processing device.
Response to Arguments
Applicant's arguments filed 4/28/21 have been fully considered but they are not persuasive. 
  
Applicant discloses that the cited references do not teach acquire information in 
association with the users, the machines, and the modes, the modes represent work contents for the users of the machines and store each of the plurality of layout information, such that the layout information is created for each of the users, the users hold layout information which correspond to the machines, and the machines hold layout information which correspond to the modes.  Nishi discloses acquiring information associated with the user, the machine and the modes, the user being the worker with the machine 5 and the modes being whether the CNC is communicating with the robot controller.  The layout information that is accessed and stored is provided to the user and the machine (page 5, paragraph 85).  Nishi takes into consideration the user, the machine including the device 5 and robot 3 of Figure 2.  Nishi then further provides a customized GUI in 51 based on the status of the machine and the robot.  See page 4, paragraph 82-page 5, paragraph 85.  Nishi further suggests the need and use of a plurality of machines and users by describing a factory environment in which Nishi’s system is applicable (page 1, paragraph 4).  Devarasetty further discloses a plurality of machines that would be obvious to one of ordinary skill in the art in light of Nishi’s teachings.  Nishi’s disclosure provide sufficient teaching of the features and motivation for the combination with Devarasetty and Liang.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  
	All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
July 7, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143